DETAILED ACTION
The present office action is responsive to the applicant’s filling an RCE request on 06/12/2022 
The application has claims 1-20 pending for examination with independent claims 1 and 11. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 8-10, 11, 12, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, 9, 10, 11, 14 and 15 respectively of U.S. Patent No. 10146394 in view of  Hilerio et al(US20110307883) and 3 Free Gmail Desktop Notification Software For Windows  (https://www.ilovefreesoftware.com/21/windows/3-free-gmail-desktop-notification-software-windows.html) available Nov 2013 (hereinafter Nagar) . 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader than the claims on patent ‘394. All the limitations are taught on the claims of pat ‘394. An example of the first set of claims mapping is shown below. 

Patent # 10146394
Instant application 
1. A computer-implemented data processing method comprising: in a collaborative electronic information management system that is hosted using a collaboration computer, establishing operation of a plurality of event listener units, wherein each of the event listener units is configured to communicate with or listen for a plurality of application events that have been generated by a particular corresponding external application from among a plurality of different external applications; 

automatically correlating two or more of the application events to a particular content item from among a plurality of content items that are managed in the system based on an identifier specified in the application event or a substantive content value; 



generating and causing displaying, in a first panel as a part of a graphical user interface of the system for a first user account, a set of notifications indicating activities performed by one or more users associated with one or more second user accounts, wherein the set of notifications comprises two or more first notifications generated from the system and two or more second notifications that are based upon the application events from the different external applications, in association with data identifying the particular content item; 

in response to receiving data indicating selection of a particular notification in the first panel from among the second notifications that are based on the application events from the different external applications, and indicating selection of a details control in the first panel, causing generating and displaying in a second panel detail data for the particular notification and a task control, 

and in response to receiving further data indicating selection of the task control, automatically adding a task in the collaborative electronic information management system based upon the particular notification to a set of tasks that are associated with the first user account without transferring control to a separate task management system or separate task creation panel and without opening a separate window; and receiving an input indicating selection of a notifications-task control in the first panel of the graphical user interface, and in response to the input, generating and displaying in the first panel a personal tasks list that includes the set of tasks. 
 

2. The method of claim 1 wherein the application events comprise any of a sharing item specifying that the particular content item was shared with the first user account; a comment item specifying a comment on the particular content item; a mention item indicating that the particular content item was mentioned in a second content item; an approval item indicating that the particular content item was liked or approved. 


  3. The method of claim 1 wherein at least one of the external applications is a social media system that is hosted at a computer other than the collaboration computer that hosts the collaborative electronic information management system.


6. The method of claim 1 comprising receiving third input indicating selection of an approval control that is displayed in association with the data identifying the particular content item, and in response, updating the personal tasks list to indicate an approval of the particular content item.


 7. The method of claim 1 comprising receiving third input indicating selection of an approval control that is displayed in association with the particular notification, and in response, updating the personal tasks list to indicate an approval of the particular notification. 

1. A computer-implemented data processing method comprising: in a collaborative electronic information management system that is hosted using a collaboration computer, establishing operation of a plurality of event listener units, wherein each of the event listener units is configured to communicate with or listen for a plurality of application events that have been generated by an external application of a plurality of external applications; 
























receiving a first input indicating selection of a particular notification displayed within the notification panel and, in response to the first input, generating and displaying a notification detail sub panel comprising details of the particular notification; and



receiving a second input indicating selection of a content control that is associated with the particular notification, and in response to the second input, causing an action to be performed with respect to the particular content item associated with the particular notification, the particular content item managed by a particular application of the plurality of external applications 








2. The computer-implemented data processing method of claim 1, wherein the content control comprises an open content control; and causing performance of the action with respect to the particular item corresponds to the selected content control comprises generating and displaying all comments and approvals associated with the particular notification displayed in the notification detail subpanel.



8. The computer-implemented data processing method of claim 1, wherein at least of the one or more external applications is a social media application that is hosted at a computer other than the collaboration computer that hosts the collaborative electronic information management system. 

9. The computer-implemented data processing method of claim 1, further comprising receiving a third input indicating selection of an approval control that is displayed in association with the content identifying the particular content item and, in response, updating a personal tasks list to indicate an approval of the particular content item. 

10. The computer-implemented data processing method of claim 1, further comprising receiving a third input indicating selection of an approval control that is displayed in association with the particular notification, and in response, updating a personal tasks list to indicate an approval of the particular notification.


In regards to claim 1, Patent # 10146394 doesn’t specifically teach in response to a first event of the plurality of application events, generating a first notification item, the first event generated in response to an action taken with respect to a first content item managed by a first application of the plurality of external applications: in response to a second event of the plurality of application events, generating a second notification item, the second event generated in response to an action taken with respect to a second content item managed by a second application of the plurality of external applications, the second application different from the first application; in a graphical user interface of the collaborative electronic information management system, causing display of: content of the particular content item that is managed in the collaborative electronic information management system; and a notification panel displayed contemporaneously with the content of the particular content item, the notification panel including a set of notifications comprising a first notification corresponding to the first notification item;
Hilerio teaches in response to a first event of the plurality of application events, generating a first notification item, the first event generated in response to an action taken with respect to a first content item managed by a first application of the plurality of external applications: in response to a second event of the plurality of application events, generating a second notification item, the second event generated in response to an action taken with respect to a second content item managed by a second application of the plurality of external applications, the second application different from the first application (see para 174; as web application 2530 is selected and launched, it automatically logs onto website "a.com" using credentials associated with user jsmith.  Similarly, when web application 2540 is selected and launched, it logs onto website "a.com" using credentials associated with user bsmith.  Thus, multiple instances of web applications associated with the same website can be simultaneously activated and associated with different credentials, this are two different application working separately since they are each working with different account information to provided information from each different user account. On para 172 “Thus, two or more data entries in the web application credentials store can contain data identifying different web applications that are integrated on the client's desktop and each have different user credentials that are associated with the same website”. Additionally, on para 89-98 teaches that the notification for each web application is provided, thus when each separate account has an event associated to an action taken e.g. like a new message has been received, then each of the events creates a different notification); a graphical user interface of the collaborative electronic information management system, causing display of: content of the particular content item that is managed in the collaborative electronic information management system (see para 57; environment 100 includes a network 112, such as the Internet, and one or more web sites 114 from and to which content can be received and sent. See FIG. 26 and para 177-180 a graphical interface (web application window 2602 ) of the managements system provides the content); and a notification panel displayed contemporaneously with the content of the particular content item, the notification panel including a set of notifications comprising a first notification corresponding to the first notification item (see FIG. 6-8 and para 89-98; teaches jumplist the user can set in association with content to provide notifications. As examples mentioned, the jumplist can provided notifications of new messages from each of the accounts. Also  Fig. 26 and at least para 177- 180; the illustrated example, jumplist 2606 has a menu item "Tasks" that includes two entries.  This is displayed contemporaneously to the content provided  on 2602)
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to use the teachings of Hilerio In combination to Pat ‘394 since a person would have been motivated to do so because it provides and easier way see both notification  and content to which is related to. 
Although Patent # 10146394 as modified by Hilerio teaches that it can have two applications which each provides notifications (see para 172, 174 and para 89-98: in para 174 teaches as web application 2530 is selected and launched, it automatically logs onto website "a.com" using credentials associated with user jsmith.  Similarly, when web application 2540 is selected and launched, it logs onto website "a.com" using credentials associated with user bsmith.  Thus, multiple instances of web applications associated with the same website can be simultaneously activated and associated with different credentials, this are two different application working separately since they are each working with different account information to provided information from each different user account. On para 172 “Thus, two or more data entries in the web application credentials store can contain data identifying different web applications that are integrated on the client's desktop and each have different user credentials that are associated with the same website”. Additionally, on para 89-98 teaches that the notification for each web application is provided, thus when each separate account has an event associated to an action taken e.g. when a new message has been received, then each of the events creates a different notification), 
Patent # 10146394 doesn’t specifically teaches comprising a first notification corresponding to the first notification item and a second notification corresponding to the second notification item. 
Nagar teaches comprising a first notification corresponding to the first notification item and a second notification corresponding to the second notification item (see pages 1-3 and see first picture on page 3, teaches a notifications pane from multiple accounts).
It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Nagar for a notification pane with notification from multiple accounts with Patent # 10146394 as modified by Hilerio’s teachings for providing means to logging two different accounts and providing notification since a person would have recognize the means to facilitate providing the user notifications from each account on a single window/pane thus avoiding the need to open each pane individually. 

Claims 11, 12, 18-20  are the computer system claims accomplishing the steps and limitations of the method in claims 1, 2, 8-10 and rejected along the same rationale over claims 9, 10, 11, 14 and 15 of patent #10146394

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation " the notification detail subpanel." in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no mentioned of a notification detail subpanel on the independent claim. 

Claim 12 recites the limitation " the notification detail subpanel." in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no mentioned of a notification detail subpanel on the independent claim. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1, 8, 11 and 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilerio et al(US20110307883), in view of 3 Free Gmail Desktop Notification Software For Windows  (https://www.ilovefreesoftware.com/21/windows/3-free-gmail-desktop-notification-software-windows.html) available Nov 2013 (hereinafter Nagar)

In regards to claims (1 and 11), Hilerio a computer-implemented data processing method comprising: in a collaborative electronic information management system that is hosted using a collaboration computer (see para 57 and Fig. 1; environment 100 includes a network 112, such as the Internet, and one or more web sites 114 from and to which content can be received and sent), establishing operation of a plurality of event listener units, each of the event listener units being configured to communicate with or listen for a plurality of application events that have been generated by a plurality of external applications (see para 101; for example, individual buttons can be registered for a particular web page.  Each button is configured and assigned an ID.  One "listener" is registered for all button events.  When a button is pressed, an event is generated and communicated back to the browser which then propagates the event to the registered event listener); in response to a first event of the plurality of application events, generating a first notification item, the first event generated in response to an action taken with respect to a first content item managed by a first application of the plurality of external applications: in response to a second event of the plurality of application events, generating a second notification item, the second event generated in response to an action taken with respect to a second content item managed by a second application of the plurality of external applications, the second application different from the first application (see para 174; as web application 2530 is selected and launched, it automatically logs onto website "a.com" using credentials associated with user jsmith.  Similarly, when web application 2540 is selected and launched, it logs onto website "a.com" using credentials associated with user bsmith.  Thus, multiple instances of web applications associated with the same website can be simultaneously activated and associated with different credentials, this are two different application working separately since they are each working with different account information to provided information from each different user account. On para 172 “Thus, two or more data entries in the web application credentials store can contain data identifying different web applications that are integrated on the client's desktop and each have different user credentials that are associated with the same website”. Additionally, on para 89-98 teaches that the notification for each web application is provided, thus when each separate account has an event associated to an action taken e.g. like a new message has been received, then each of the events creates a different notification); in a graphical user interface of the collaborative electronic information management system, causing display of: content of a particular content item that is managed in the collaborative electronic information management system (see para 57; environment 100 includes a network 112, such as the Internet, and one or more web sites 114 from and to which content can be received and sent. See FIG. 26 and para 177-180 a graphical interface (web application window 2602 ) of the managements system provides the content); and a notification panel displayed contemporaneously with the content of the particular content item, the notification panel including a set of notifications comprising a first notification corresponding to the first notification item (see FIG. 6-8 and para 89-98; teaches jumplist the user can set in association with content to provide notifications. As examples mentioned, the jumplist can provided notifications of new messages from each of the accounts. Also  Fig. 26 and at least para 177- 180; the illustrated example, jumplist 2606 has a menu item "Tasks" that includes two entries.  This is displayed contemporaneously to the content provided  on 2602); receiving a first input indicating selection of a particular notification displayed within the notification panel, and in response to the first input, generating and displaying a notification detail sub panel comprising details of the particular notification (see at least para 192-193; the user can open a tool menu 2912, or use some other user interface instrumentality, and select an option to open the tab's contents in an associated web browser.  As an example, consider FIG. 30 which uses like numbers from FIG. 29); receiving a second input indicating selection of a content control that is associated with the particular notification, and in response to the second input, causing an action to be performed with respect to the particular content item associated with the particular notification, the particular content item managed by a particular application of the plurality of external applications (see at least para 198; assume that a user has selected the "Open Tab in Browser" menu selection for tab 2906 (FIG. 30).  Responsively, that tab's content and state are migrated to a new instance of a web browser whose associated user interface window is shown at 3100).
Although Hilerio as provided above teaches that it can have two applications which each provides notifications (see para 172, 174 and para 89-98: in para 174 teaches as web application 2530 is selected and launched, it automatically logs onto website "a.com" using credentials associated with user jsmith.  Similarly, when web application 2540 is selected and launched, it logs onto website "a.com" using credentials associated with user bsmith.  Thus, multiple instances of web applications associated with the same website can be simultaneously activated and associated with different credentials, this are two different application working separately since they are each working with different account information to provided information from each different user account. On para 172 “Thus, two or more data entries in the web application credentials store can contain data identifying different web applications that are integrated on the client's desktop and each have different user credentials that are associated with the same website”. Additionally, on para 89-98 teaches that the notification for each web application is provided, thus when each separate account has an event associated to an action taken e.g. when a new message has been received, then each of the events creates a different notification), Hilerio doesn’t specifically teaches comprising a first notification corresponding to the first notification item and a second notification corresponding to the second notification item. 
However, Nagar teaches comprising a first notification corresponding to the first notification item and a second notification corresponding to the second notification item (see pages 1-3 and see first picture on page 3, teaches a notifications pane from multiple accounts).
It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Nagar for a notification pane with notification from multiple accounts with Hilerio teachings for providing means to logging two different accounts and providing notification since a person would have recognize the means to facilitate providing the user notifications from each account on a single window/pane thus avoiding the need to open each pane individually. 

In regards to claims (8 and 18), Hilerio teaches wherein at least one or more of the external applications is a social media application that is hosted at a computer other than the collaboration computer that hosts the collaborative electronic information management system (see para 133; by left clicking on the favicon and dragging it along to task bar 1408, the associated web application--in this case a message board application--can be pinned to the desktop's task bar 1408).

Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as unpatentable over Hilerio and Nagar as applied to claims (1 and 11) above, in view of Wolff et al. (US 20110010641) and further in view of Dare et al. (US 20120036442).

In regards to claims (2, 12) Hilerio, doesn’t specifically teach wherein the content control comprises an open content control; causing performance of the action with respect to the particular content item corresponds to the content control comprises 
Wolff teaches the content control comprises an open content control; causing performance of the action with respect to the particular content item corresponds to the content control comprises generating and displaying all comments (see Fig. 1 and at least para 27; the home screen 100 shows short summaries of all conversations 102, 103, 104 in which the user is a participant.  For each conversation summary, there is a notification of new comments since the last visit to the site 105, 106, 107.  In the event that a participant in one of the conversations is currently adding a comment to a conversation, such conversation summary (ies) will be positioned at the top of the page and a real-time notification message will be shown 108). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Wolff in Hilerio  since a person would have recognize the means to facilitate providing the user all comments/text associated with minimum inputs to the user. 
Hilerio, doesn’t specifically teach generating and displaying all comments and approvals associated with the particular notification displayed on a notification detail subpanel.
Dare teaches generating and approvals associated with the particular notification displayed on a notification detail subpanel (see para 44; once a submitted application is approved for publication, the status indicator can indicate the approved application as being in an approved state). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

Claims  3-5, 13-15 are rejected under 35 U.S.C. 103(a) as unpatentable over Hilerio and Nagar as applied to claims 1 and 11 above, in view of Smithmier et al. (US 20110212430)

In regards to claims (3 and 13), Hilerio does not specifically teach wherein the content control comprises a stop watching content control.
Smithmier teaches wherein the content control comprises a stop watching content control (see para 159 teaches means to allow a user control over event notifications where the user can make a selection to not receive notifications of certain types).
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to use the teachings of Smithmier with the teachings of Hilerio to to allow the user to stop receiving notification of different types, since by doing gives user control over what notifications are important and which one are not wanted. 

In regards to claims (4 and 14), Hilerio does not specifically teach causing performance of the action with respect to the particular content item corresponds to the content control comprises marking records in a database associated with the collaborative electronic information management system that configure the collaborative electronic information management system to cease providing notifications relating to a user who posted a particular comment or caused the particular notification.
Smithmier teaches causing performance of the action with respect to the particular content item corresponds to the content control comprises marking records in a database associated with the collaborative electronic information management system that configure the collaborative electronic information management system to cease providing notifications relating to a user who posted a particular comment or caused the particular notification (see para 159 teaches means to allow a user control over event notifications where the user can make a selection to not receive notifications of certain types).
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to use the teachings of Smithmier with the teachings of Hilerio to allow the user to stop receiving notification of different types including specific other user/contact related notification, since by doing gives user control over what notifications are important and which one are not wanted. 

In regards to claims (5 and 15), Hilerio does not specifically teach causing performance of the action with respect to the particular content item corresponds to the content control comprises marking records in a database associated with the collaborative electronic information management system that configure the collaborative electronic information management system to cease providing notifications relating to the particular content item.
Smithmier wherein performing the action with respect to the particular content item corresponds to the selected content control comprises marking records in a database associated with the collaborative electronic information management system that configure the collaborative electronic information management system to cease providing notifications relating to the particular content item (see para 159 teaches means to allow a user control over event notifications where the user can make a selection to not receive notifications of certain types).
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to use the teachings of Smithmier with the teachings of Hilerio to  allow the user to stop receiving notification of different types including a content associated notification, since by doing gives user control over what notifications are important and which one are not wanted. 

Claims 6-7, 9-10, 16-17, 19-20 are rejected under 35 U.S.C. 103(a) as unpatentable over Hilerio and Nagar as applied to claims (1 and 11) above, in view of Dare et al. (US 20120036442).

In regards to claims (6 and 16) Hilerio does not specifically teach wherein the content control comprises a like content control; causing performance of the action with respect to the particular content item, the action corresponds to the content control comprises creating a record in a database associated with the collaborative electronic information management system that indicates that a user approved of a content item that is associated with the particular notification.
Dare teaches wherein the content control comprises a like content control; causing performance of the action with respect to the particular content item, the action corresponds to the content control comprises creating a record in a database associated with the collaborative electronic information management system that indicates that a user approved of the particular content item 
 (see para 44; once a submitted application is approved for publication, the status indicator can indicate the approved application as being in an approved state). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

In regards to claims (7 and 17), Hilerio doesn’t specifically teach  wherein the particular content item is one of the first content item or the second content item, and wherein the plurality of application events comprise any of wherein the plurality of application events comprise any of: a sharing item specifying that the particular content item was shared with a first user account; a comment item specifying a comment on the particular content item; a mention item indicating that the particular content item was mentioned in a second content item; or an approval item indicating that the particular content item was liked or approved 
Dare teaches wherein the particular content item is one of the first content item or the second content item, and wherein the application events comprise any of: a sharing item specifying that the particular content item was shared with a first user account; a comment item specifying a comment on the particular content item; a mention item indicating that the particular content item was mentioned in the second content item; or an approval item indicating that the particular content item was liked or approved (see para 44; once a submitted application is approved for publication, the status indicator can indicate the approved application as being in an approved state). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

In regards to claims (9 and 19), Hilerio doesn’t specifically teach  further comprising receiving a third input indicating selection of an approval control that is displayed in association with the content identifying the particular content item, and in response, updating a personal tasks list to indicate an approval of the particular content item.
Dare teaches further comprising receiving a third input indicating selection of an approval control that is displayed in association with the content identifying the particular content item, and in response, updating a personal tasks list to indicate an approval of the particular content item (see para 44; once a submitted application is approved for publication, the status indicator can indicate the approved application as being in an approved state). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

In regards to claims (10 and 20), Hilerio does not specifically teach further comprising receiving a third input indicating selection of an approval control that is displayed in association with the particular notification, and in response, updating a personal tasks list to indicate an approval of the particular notification.
Dare teaches further comprising receiving a third input indicating selection of an approval control that is displayed in association with the particular notification, and in response, updating a personal tasks list to indicate an approval of the particular notification (see para 55; an example, the submitted application may be approved, and a notification of the approval of the submitted application can be provided upon the selection of the approval indicator). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 Applicant argues that the prior art of Hilerio fails to describe at least “in response to a first event of the plurality of application events, generating a first notification item, the first event generated in response to an action taken with respect to a first content item managed by a first application of the plurality of external applications,” and “in response to a second event of the plurality of application events, generating a second notification item, the second event generated in response to an action taken with respect to a second content item managed by a second application of the plurality of external applications, the second application different from the first application,”
Examiner respectfully disagrees. As provided above, Hilerio teaches multiple applications where the notification are provided to the user upon events received for each application. On para 174 teaches as web application 2530 is selected and launched, it automatically logs onto website "a.com" using credentials associated with user jsmith.  Similarly, when web application 2540 is selected and launched, it logs onto website "a.com" using credentials associated with user bsmith.  Thus, multiple instances of web applications associated with the same website can be simultaneously activated and associated with different credentials, this are two different application working separately since they are each working with different account information to provided information from each different user account. On para 172 specifically teaches “Thus, two or more data entries in the web application credentials store can contain data identifying different web applications that are integrated on the client's desktop and each have different user credentials that are associated with the same website”. Additionally, on para 89-98 teaches that the notification for each web application is provided, thus when each separate account has an event associated to an action taken e.g. like a new message has been received, then each of the events creates a different notification. As such Hilerio teches the limitations as provided by the claim language. If applicant want to differentiate the instant application from the art of record, examiner suggest including language that clarifies how the applications are different. 

Additional arguments with regards to notification pane are moot in view of new grounds of rejection as necessitated by the claim amendments. See rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144